                                       UNITED STATES DISTRICT COURT
                                                     for the
                                           Southern District of Indiana




KING JEW JEWISH                                                         )
                               Plaintiff(s),                            )
vs.                                                                     ) 1:19−cv−02266−SEB−MJD
                                                                        )
NEW CASTLE CORRECTIONAL FACILITY STAFF                                  )
                 Defendant(s).                                          )




                                        NOTICE TO PRO SE LITIGANTS



       The following information is provided to pro se litigants to inform them about rules
and procedures governing how they communicate with the Court. Pro se litigants should
read this Notice carefully before filing anything further with the Court. All litigants are
expected to comply with the Federal Rules of Civil Procedure and this Court's Local
Rules. Therefore, the rules and procedures contained in this Notice are not all of the rules
pro se litigants must follow.
      •     Motions: If a party seeks action by the Court, the filing must include the word "motion" in the title,
          and the motion should state the specific action the party seeks. Local Rule 7−1(a) requires motions to
          "be filed separately," meaning multiple requests may not be contained in a single motion. It also
          requires motions to "not be contained within a brief, response, or reply to a previously filed motion."
          Submissions not titled as motions, such as letters, declarations, affidavits, or other documents, will not
          show as pending on the Court's docket and will not be considered to be filings that require response or
          action from the Court.

      •     Copies and Originals of Filings: The plaintiff is advised not to send originals of any document to
          the Court because, after the Clerk of Court scans a document into the electronic filing system, the
          document is destroyed. The plaintiff is responsible for making and keeping his own copies of filings.

      •     Duty to Update Address: The plaintiff shall report any change of address within ten (10) days of
          any change while this action remains pending. If the plaintiff is released from detention, the plaintiff's
          address must include a phone number at which he can be reached. The Court must be able to locate
          and communicate with the plaintiff. If the plaintiff fails to keep the Court informed of his current
          address, the action may be subject to dismissal.

      •     Format of Filings: Every filing must have the case name and number on the first page, including the
          letters following the case number. Filings may not contain more than one case number. If a plaintiff
          has more than one action pending with the Court and wishes to submit the same filing in each action,
          the plaintiff must file separate documents for each action. To facilitate the Court's electronic filing
          system, filings should be single−sided rather than double−sided.
